DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of the Claims 

This Allowance Office Action is a first action in response to Applicant’s original claims filed by Applicant on 21 JUNE 2021, and Examiner’s Amendment agreed to by Atty. Douglas Owens via email on 01 SEPTEMBER 2022.  Thus, Claims 1-7 and 9-17 are pending and have been considered for an Allowance as described hereunder in this Office Action.             

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              

Authorization for this Examiner’s Amendment was given via email by Atty. Doug Owens on 01 SEPTEMBER 2022 as noted in attached Interview Summary.         
The application has been amended as follows:      
Please amend the claims as follows:       
   (Examiner’s claim amendments are shown in bold)    
Claim 1:             
1. (Currently Amended)    An electronic device, comprising:           
a wireless communication module;
at least one processor; and
a memory configured to store instructions that, when executed by the at least one processor, cause the electronic device to:
perform a transaction with an external device using the wireless communication module,
receive, from a payment server, payment approval information indicating that the transaction is approved, the payment approval information including device information of an access point (AP) located in an offline merchant and period information,
establish, in response to receiving the payment approval information, a connection with the AP using the wireless communication module based on the device information of the AP,
after the connection with the AP is established, operate a timer corresponding to the period information,   and
terminate the connection to the AP when the timer expires,
wherein the wireless communication module comprises:     
a first near-distance wireless communication module;    and      
a second near-distance wireless communication module,    
and 
wherein the memory is further configured to store instructions that, 25when executed by the at least one processor, cause the electronic device to:      
perform the transaction with the external device using the first near-distance wireless communication module, and establish, in response to receiving the payment approval 30information, the connection with the AP using the second near-361398-1173 CON (YPF201811-0005/US-CA)distance wireless communication module based on the device information of the AP.            

Claim 8:       cancelled per agreement with Atty. Doug Owens.       

Claim 9:  
9.     The electronic device of [[claim 1, wherein the external device 5is located in the offline merchant.               

Claim 10:            
10.     The electronic device of [[claim 1, wherein the external device comprises a point-of-service (POS) device of the offline merchant.          

Claim 11:             
11. (Currently Amended)    A method of an electronic device, the method comprising:      
performing a transaction with an external device using a wireless communication module of the electronic device;              
receiving, from a payment server, payment approval information indicating that the transaction is approved, the payment approval information including device information of an access point (AP) located in an offline merchant and period information;                
establishing, in response to receiving the payment approval information, a connection with the AP using the wireless communication module of the electronic device based on the device information of the AP;              
after the connection with the AP is established, operating a timer corresponding to the period information;    and
terminating the connection to the AP when the timer expires,
wherein the wireless communication module comprises a first near-distance wireless communication module,   and 
a second near-distance wireless communication module, 
and                 
25wherein the method further comprises:        
performing the transaction with the external device using the first near-distance wireless communication module;    and  
establishing, in response to receiving the payment approval information, the connection with the AP using the second near-381398-1173 CON (YPF201811-0005/US-CA)distance wireless communication module based on the device information of the AP.        

Claim 18:       cancelled per agreement with Atty. Doug Owens.       

 Allowable Subject Matter 
Claims 1-7 and 9-17 are pending and allowed.           
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that the references listed below were used in 103 rejection in parent application (ASN 16/259394).       
The closest prior art of primary Tannenbaum reference (Pub No. US 2016/ 0234765) teaches --- 
{“Systems and methods systems and methods for altering a state of system using a remote device that processes gestures are described herein.  The electronic device can communicate with the system in response to monitoring a user generated gesture or other interaction.  For example, a user can wave the personal device or wave to the personal device, and in response thereto, the personal device can transmit an instruction to the system that causes it to change its operational state.  Thus,  embodiments discussed herein enable a user to perform remote gestures with a first device to affect the operation of a second device.”}          


Further, Fux reference (Pub. No. US 2012/ 0290287) teaches --- 
{“A method and mobile device are provided for inputting text.  In one implementation, a method is provided for associating a first language with a first text input apparatus of the mobile device.  The method further associates a second language, different from the first language, with a second text input apparatus of the mobile device.  The method also enables text input from the first text input apparatus in the first language and from the second text input apparatus in the second language.”}          


Further, Lee reference (Pub. No. US 2016/ 0210616) teaches ---    
{“According to various embodiments of the present disclosure, an electronic device may include a housing, a conductive pattern that is arranged within the housing and is formed to generate a magnetic field, a plate that forms at least a part of a first surface of the housing and includes a material that at least partially transmits the magnetic field generated by the conductive pattern, and a communication circuit that is configured to transmit at least one transaction information to an external device by using the conductive pattern.  The conductive pattern may include a first end that is electrically connected to the communication circuit, a second end that is electrically connected to the communication circuit, and a coil that is connected between the first end and the second end and includes a plurality of turns that are substantially parallel to a surface of the plate.”}           



In regards to independent Claims 1 and 11, Tannenbaum, Fux & Lee references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               
Claim 1:             
1.    An electronic device, comprising:           
a memory configured to store instructions that, when executed by the at least one processor, cause the electronic device to:
perform a transaction with an external device using the wireless communication module,
receive, from a payment server, payment approval information indicating that the transaction is approved, the payment approval information including device information of an access point (AP) located in an offline merchant and period information,
after the connection with the AP is established, operate a timer corresponding to the period information,   and
terminate the connection to the AP when the timer expires,
wherein the wireless communication module comprises:     
a first near-distance wireless communication module;    and      
a second near-distance wireless communication module,    
and 
wherein the memory is further configured to store instructions that, 25when executed by the at least one processor, cause the electronic device to:      
perform the transaction with the external device using the first near-distance wireless communication module, and establish, in response to receiving the payment approval 30information, the connection with the AP using the second near-361398-1173 CON (YPF201811-0005/US-CA)distance wireless communication module based on the device information of the AP.            

Claim 11:            
11. (Currently Amended)    A method of an electronic device, the method comprising:      
performing a transaction with an external device using a wireless communication module of the electronic device;              
receiving, from a payment server, payment approval information indicating that the transaction is approved, the payment approval information including device information of an access point (AP) located in an offline merchant and period information;                
after the connection with the AP is established, operating a timer corresponding to the period information;    and
terminating the connection to the AP when the timer expires,
wherein the wireless communication module comprises a first near-distance wireless communication module,   and 
a second near-distance wireless communication module, 
and    
25wherein the method further comprises:        
performing the transaction with the external device using the first near-distance wireless communication module;    and  
establishing, in response to receiving the payment approval information, the connection with the AP using the second near-381398-1173 CON (YPF201811-0005/US-CA)distance wireless communication module based on the device information of the AP.        



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                     
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691